Case 3:17-cv-06365-MAS-LHG Document 130 Filed 04/15/19 Page 1 of 2 PageID: 2244



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


 LORD ABBETT INVESTMENT TRUST –                        Civil Action no. 17-6365 (MAS)(LHG)
 LORD ABBETT SHORT DURATION
 INCOME FUND, et al.,
                                                       SUBSTITUTION OF ATTORNEY
                               Plaintiff(s),

        v.

 VALEANT PHARMACEUTICALS
 INTERNATIONAL, INC., et al.,

                               Defendant(s).




        The undersigned hereby consent to the substitution of Carella, Byrne, Cecchi, Olstein,

 Brody & Agnello, P.C. (James E. Cecchi, Esq.) and Bernstein Litowitz Berger & Grossmann

 LLP as attorneys for Plaintiffs in the above-captioned case.


 WHIPPLE AZZARELLO, LLC                            CARELLA, BRYNE, CECCHI, OLSTEIN,
                                                   BRODY & AGNELLO, P.C.
 By: s/ John A. Azzarello                          By: s/ James E. Cecchi
 John A. Azzarello, Esq.                           James E. Cecchi, Esq.
 Withdrawing Attorney                              Superseding Attorney
 WHIPPLE AZZARELLO, LLC                            Carella, Byrne, Cecchi, Olstein,
 161 Madison Avenue, Suite 325                     Brody & Agnello, P.C.
 Morristown, NJ 07960                              5 Becker Farm Road
 Tel: (973) 267-7300                               Roseland, NJ 07068
 Fax: 973-267-0031                                 Tel: (973) 994-1700
 azzarello@whippleazzarellolaw.com                 Fax: 973-994-1744
                                                   JCecchi@carellabyrne.com

 LABATON SUCHAROW LLP                              Local Counsel for Plaintiffs

 Serena P. Hallowell                               BERNSTEIN LITOWITZ BERGER &
 Jonathan Gardner                                  GROSSMANN LLP
 Eric J. Belfi
 Thomas W. Watson                                  Salvatore J. Graziano
 Withdrawing Attorneys                             Jonathan D. Uslaner
Case 3:17-cv-06365-MAS-LHG Document 130 Filed 04/15/19 Page 2 of 2 PageID: 2245



 140 Broadway                           Richard D. Gluck
 New York, NY 10005                     Superseding Attorneys
 Telephone: (212) 907-0700              1251 Avenue of the Americas
 Fax: (212) 818-0477                    New York, NY 10020
                                        Telephone: (212) 554-1400
                                        Fax: (212) 554-1444
 Date: April 15, 2019
                                        Counsel for Plaintiffs

                                        Date: April 15, 2019
